Citation Nr: 1045886	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-23 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (claimed as "depression"), as 
secondary to a low back disability.

2.  Entitlement to service connection for an acquired psychiatric 
disorder (claimed as "depression"), as secondary to a low back 
disability.

3.  Entitlement to service connection for migraines, as secondary 
to a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to August 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs Regional Office in Waco, Texas.  The Veteran 
now resides in Utah.

In March 2010, the Veteran testified before the undersigned in a 
videoconference Board hearing, a transcript of which is included 
in the claims file.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for 
depression as secondary to a low back strain with degenerative 
disc disease and radiculopathy in March 2000.  Following proper 
notification the following month, an appeal of the denial of 
service connection was not received within one year.  

2.  Evidence of record received since the March 2000 decision 
that pertains to the Veteran's claim for an acquired psychiatric 
disorder is new and material as it includes previously 
unconsidered competent evidence suggesting that her depression is 
aggravated by service-connected disability.

3.  Reasonable doubt exists to establish that the Veteran's 
currently diagnosed depression is aggravated by her service-
connected disability lumbar spine disability and its resultant 
symptoms of pain and insomnia.

4.  The evidence, overall, does not create reasonable doubt as to 
whether the Veteran's migraine headaches are related to service 
and/or proximately due to service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for an acquired psychiatric disorder has been 
submitted; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

2.  Service connection for an acquired psychiatric disorder as 
secondary to low back disability has been established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010). 

3.  Service connection for migraines, to include as secondary to 
service-connected disability, is not established.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence

The RO denied the Veteran's claim for entitlement to service 
connection for depression, to include as secondary to low back 
strain with degenerative disc disease of L4-L5 and L5-S1 with 
radiculopathy, in a March 2000 rating decision.  An RO letter the 
following month gave the Veteran notice of this denial and her 
appellate rights, but she did not perfect an appeal to this 
decision.  Therefore, the rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

The Veteran filed her petition to reopen the service connection 
claim for an acquired psychiatric disorder in May 2006.  For 
claims filed on or after August 29, 2001, "new" evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  

Importantly, for the purpose of establishing whether new and 
material evidence has been received, the credibility of the 
evidence, but not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 185 
(1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), 
and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case will 
be allowed, just that the case will be reopened and new evidence 
considered in the context of all other evidence for a new 
determination of the issues.  Smith v. Derwinski, 1 Vet. App. 
178, 179-80 (1991).

Evidence of record since the RO's March 2000 decision includes 
VA, Tricare and private treatment records indicating treatment 
for depression, medical opinion letters, and lay statements.

Under the requirements stated above for reopening claims, the 
medical records and opinion letters regarding depression are 
considered new and, arguably, material evidence (this evidence 
will be addressed below).  In this respect, the Veteran has 
submitted previously unconsidered medical opinions opining that 
her depression is caused or aggravated by service-connected 
disability.  The Veteran has also submitted medical treatise 
articles suggesting a potential relationship between depression 
and chronic pain.  The claim for service connection for an 
acquired psychiatric disorder is therefore reopened.

As addressed below, the Board grants the Veteran's claim of 
service connection for an acquired psychiatric disorder.  As 
such, the Board finds that no prejudice accrues to the Veteran in 
assigning probative value to pieces of evidence not previously 
evaluated by the RO.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

2.  Service connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying condition 
worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. 
Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  
The Veteran filed her application to reopen in May 2006.  The new 
regulation appears to place additional evidentiary burdens on 
claimants seeking service connection based on aggravation; 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to the 
aggravation.  Because the new law appears more restrictive than 
the old, and because the Veteran's appeal was already pending 
when the new provisions were promulgated, the Board will consider 
this appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims 
(Court) emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

The Veteran contends that she suffers from an acquired 
psychiatric disorder secondary to her low back disability.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence includes VA, Army and 
private treatment records indicating ongoing mental health 
treatment in the form of individual therapy and medications.  She 
has been consistently diagnosed with depression since November 
1998.  Therefore, the Veteran indeed shows a current disability.  

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a disability 
which is proximately due to or the result of a service-connected 
disease or injury may be service connected.  38 C.F.R. 
§ 3.310(a).  The Veteran is service connected for low back strain 
with degenerative disc disease at L4-L5 and L5-S1 with 
radiculopathy, at 40 percent disabling effective July 8, 1993.  
The Veteran is therefore eligible to claim service connection for 
any disability that is proximately due to or the result of the 
low back disability.

The third requirement for establishing service connection is 
medical evidence that the claimed disability is proximately due 
to or the result of service or a service-connected disability.  

To fulfill the burden of proof for service connection, the 
evidence must demonstrate that the current disability was at 
least as likely as not caused by, or a result of, service or a 
service-connected disability.  

The Board will address the contention of secondary service 
connection first.  

The post-service medical records include documentation of ongoing 
individual mental health therapy.  The diagnosis is consistently 
depression, with the medication Bupropion for treatment.  
However, there is absolutely no reference to the low back 
disability in any of the mental health records.  Indeed, the 
mental health records are silent regarding any possible 
connection between any acquired psychiatric disorder and the low 
back disability, or indeed any physical ailment.  There is simply 
no indication whatsoever that the Veteran's acquired psychiatric 
disorder stems from any physical problems, to include the 
service-connected disability.

The Veteran has submitted two medical opinion letters in support 
of this claim.  The first was submitted by Dr. "O." of Darnall 
Army Medical Center in May 2007 and states, "I deal with 
patients with chronic pain of various etiologies on a daily 
basis.  It is my experience that the pain itself, including the 
pain experienced with severe and frequent migraine headaches, 
frequently results in depression.  In some cases, this depression 
can be severe.  This depression exists independently of other 
clinical causes and is directly attributable to the pain itself.  
This phenomenon is well described in the medical literature.  The 
depression varies with the severity and the frequency of the 
pain."

The Board notes that Dr. O.'s opinion letter includes no actual 
references to the Veteran or her individual case whatsoever.  The 
letter also makes no mention at all of the Veteran's service-
connected low back disability.  Dr. O. relates depression to 
migraine headaches, yet the Veteran's migraines are not service 
connected and the Board is denying service connection below.  The 
Board finds the May 2007 letter from Dr. O. is entitled to very 
minimal probative weight, as it is not specific to the Veteran or 
her claim in any way and makes no mention of her low back 
disability.

The Veteran also submitted a March 2010 opinion letter from 
physical therapist "W.M." of Meier & Marsh Professional 
Therapies.  The letter notes that the provider evaluated and 
treated the Veteran in December 2009, at which time she 
complained of mechanical back, neck, and interscapular pain.  
W.M. stated, "It is my professional opinion and experience that 
it is possible for headaches and depression to result from 
painful spinal conditions."

The Board finds this letter to be entitled to very minimal 
probative weight as well, as a physical therapist does not have 
the professional capacity to opine on psychiatric claims.  
Additionally, the opinion is speculative at best and does not 
refer specifically to the Veteran's depression and back 
disability.

In June 2010, the Board referred this claim for a specialist's 
medical opinion, noting the Veteran's history, medical opinions 
of record on this matter, and the various medical treatise 
articles she submitted in support of her claim.  The Board 
requested clarification of the current diagnosis or diagnoses of 
the Veteran's acquired psychiatric disorders and an opinion as to 
whether it is at least as likely as not that any currently 
diagnosed acquired psychiatric disorders are caused or aggravated 
by the service-connected back disability.

In August 2010, Dr. Shukla, director of the Pain Clinic at the 
Cincinnati, Ohio VAMC, issued an opinion on this claim.  Dr. 
Shukla gave a diagnosis of depressive disorder, not otherwise 
specified; a rule-out diagnosis of major depression v/s dysthymic 
disorder; and v/s adjustment disorder; and opined that "it is 
not as likely as not that [the Veteran's] acquired psychiatric 
disorder (depression) is caused by service-connected degenerative 
discs at L4-5, L5-S1 with radiculopathy".   Dr. Shukla explained 
that any biological stress like chronic pain, insomnia, and/or 
any psychosocial stress can aggravate the Veteran's currently 
acquired psychiatric disorder; that depressive symptoms and 
disabling low back pain are widespread; and that depressive 
symptoms predict disabling low back pain and vice versa.  Dr. 
Shukla noted that an association between chronic pain and 
depression has been recognized for a long time, yet the exact 
nature of this association remains unclear; depression and 
chronic back pain often co-occur but "it is hard to link them 
causatively as there is no research to support a direct link".  
Dr. Shukla found that the March 2010 physical therapist's opinion 
is not supported by facts, as the current literature does not 
show any direct proven association between chronic back pain and 
depression, noting that any grief, loss or stress can cause an 
adjustment reaction and aggravate depression symptoms.  Dr. 
Shukla also noted that it is hard to connect depression and the 
Veteran's back pain as she had other stressors as well, and 
developed depression and headache many years after the back 
injury.  Dr. Shukla stated, "It is hard to opine that her 
depression is directly due to her chronic back condition."

The Board finds this opinion to be entitled to great probative 
weight, as it was issued by an addiction psychiatrist working in 
a pain clinic for 10 years and involved a thorough review of the 
Veteran's medical history and claims file.

Simply stated, the Board finds that the post-service treatment 
records (overall) provide evidence against secondary service 
connection for this claim.  There is no indication in the medical 
records that the psychiatric condition is proximately due to or 
the result of any service-connected disability and sufficient 
evidence against such a finding.  There is no indication in the 
medical records that the psychiatric condition is proximately due 
to or the result of any service-connected disability and 
sufficient evidence against such a finding.   

Turning to direct service connection, the service treatment 
records (STRs) are silent for any complaints, diagnoses, or 
treatments for any psychiatric disorder.  The service records 
provided limited evidence against this claim.

The post-service treatment records include treatment and 
diagnoses for recurrent depression beginning in 1998, over 9 
years after separation from service.  A November 1998 private 
treatment record included a diagnosis of depression, with no 
explanation of etiology.  Indeed, the Veteran reported a 
depressed mood for the prior year, with no mention of service or 
any physical problems.  Subsequent private and VA treatment 
records include diagnoses of depression.  The post-service 
records overall do not relate the Veteran's depression to service 
or service-connected disability.  There is no indication that the 
acquired psychiatric disorder stems from service or any physical 
problems.

Simply stated, the Board finds that the post-service treatment 
records (overall) and the service records provide evidence 
against this claim.  There is no clear medical indication that 
the psychiatric condition is proximately due to or the result of 
service or any claimed disability and sufficient evidence against 
such a finding.

Based on the above, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder on a 
direct or secondary basis.  



4.  Migraines

The Veteran contends that she suffers from migraine headaches 
secondary to her low back disability.

The first requirement for any service connection claim is the 
existence of a current disability.  The VA and private treatment 
records indicate that the Veteran has been treated for recurring 
headaches and migraines.  Based on the above, the evidence indeed 
shows a current disability.

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a disability 
which is proximately due to or the result of a service-connected 
disease or injury may be service connected.  38 C.F.R. 
§ 3.310(a).  As stated above, the Veteran is service connected 
for low back strain with degenerative disc disease and 
radiculopathy at 40 percent disabling, effective July 8, 1993.  
The Veteran is therefore eligible to claim service connection for 
any disability that is proximately due to or the result of the 
low back disability.

The third requirement for establishing service connection is 
medical evidence that the claimed disability is proximately due 
to or the result of service or a service-connected disability.  

To fulfill the burden of proof for service connection, the 
evidence must demonstrate that the current disability was at 
least as likely as not caused by, or a result of, service or a 
service-connected disability.  

The Board will address the contention of secondary service 
connection first.  

The post-service medical records include documentation of 
treatment for headaches and migraines.  However, there is 
absolutely no reference to the low back disability in any of 
these records.  There is simply no indication whatsoever that the 
Veteran's migraines stem from the service-connected low back 
disability.

The Veteran submitted two medical opinion letters, cited above, 
in support of this claim.  Dr. O.'s May 2007 letter noted that 
chronic pain, "including the pain experienced with severe and 
frequent migraine headaches, frequently results in depression."  
However, this letter makes absolutely no reference to the 
Veteran's low back disability, only connecting migraine headaches 
to depression, which is not relevant to this claim.  Also, as 
stated above, the letter makes no specific reference to the 
Veteran or her individual complaints and disabilities.  Because 
Dr. O.'s letter offers no explanation for the etiology of the 
Veteran's migraine, it is entitled to very minimal probative 
weight.

The March 2010 letter from physical therapist W.M. cites 
evaluation and treatment of the Veteran in December 2009 for 
mechanical back, neck, and interscapular pain.  W.M. stated, "It 
is my professional opinion and experience that it is possible for 
headaches and depression to result from painful spinal 
conditions."  As noted above, this letter is speculative at best 
and makes no specific opinion regarding the Veteran's migraine 
headaches and any nexus to her low back disability.  Mere 
speculation does not constitute a conclusive medical opinion.  
The therapist also offers no explanation in support of the 
opinion.  This letter is therefore entitled to very minimal 
probative weight.

The Veteran was afforded a VA medical examination in May 2007.  
She reported migraines since 1996, currently occurring twice a 
month.  The migraines were reported to be located in differing 
parts of the head and were described as throbbing and associated 
with nausea and light and noise sensitivity.  The pain was 
described as incapacitating and lasting for 2 to 3 days.  The 
Veteran cited no precipitating factors.  Atenolol and Excedrin 
provided some relief.  The VA examiner opined that the Veteran's 
migraine headaches are less likely than not secondary to service-
connected low back strain with degenerative disc disease and 
radiculopathy.  The examiner's rationale was that the current 
medical literature does not show any evidence for the 
association.

The Board finds that the VA examiner's opinion is entitled to 
great probative weight against this claim, as it took into 
account a complete review of the Veteran's claims file and 
medical history as well as a physical examination.

In June 2010, the Board referred this claim for a specialist's 
medical opinion, noting the Veteran's history, medical opinions 
of record on this matter, and the various medical treatise 
articles she submitted in support of her claim.  The Board 
requested clarification of the current diagnosis or diagnoses of 
the Veteran's headache disorders and an opinion as to whether it 
is at least as likely as not that any currently diagnosed 
headache disorder is caused or aggravated by the service-
connected back disability.

In August 2010, Dr. Shukla, director of the Pain Clinic at the 
Cincinnati, Ohio VAMC, issued an opinion on this claim.  
Regarding the diagnosis of migraine headaches, Dr. Shukla opined 
that it is less likely than not that the Veteran's headache 
disorder is caused by her service-connected degenerative discs at 
L4-5, L5-S1 with radiculopathy, noting that "there is no 
research to support a direct link between chronic low back pain 
and migraines".  Dr. Shukla also noted the Veteran's family 
history of migraines, then stated that the March 2010 physical 
therapist's opinion is not supported by facts, as the current 
literature does not show any association between chronic DJD of 
the spine and headaches.  Dr. Shukla stated that chronic pain is 
a complicated issue that needs to be treated comprehensively, 
adding that cognitive-behavioral therapy helps tension headaches, 
and chronic pain is helped by relaxation as well as cognitive-
behavioral therapy.  Dr. Shukla noted that with chronic pain, the 
disability may become increasingly associated with emotional 
distress, depression, failed treatment, and the adoption of a 
sick role, all of which is resistant to traditional medical 
management, which is the reason why "pain rehab is recommended 
the world over".

The Board finds this opinion to be entitled to great probative 
weight, as it was issued by an addiction psychiatrist working in 
a pain clinic for 10 years and involved a thorough review of the 
Veteran's medical history and claims file.

Simply stated, the Board finds that the post-service treatment 
records (overall) provide evidence against secondary service 
connection for this claim.  There is no indication in the medical 
records that the migraines are proximately due to or the result 
of any service-connected disability and sufficient evidence 
against such a finding.  

Turning to direct service connection, the service treatment 
records (STRs) are silent for any complaints of migraines or 
other headaches.  The service records provide limited evidence 
against this claim.

The post-service treatment records include complaints of 
migraines beginning in October 1993, over 4 years after 
separation from service.  The post-service records overall 
contain no indication that the claimed migraines stem from 
service.

Simply stated, the Board finds that the post-service treatment 
records (overall) and the service records provide evidence 
against this claim.  There is no medical indication that the 
claimed migraines are proximately due to or the result of service 
or any service-connected disability and sufficient evidence 
against such a finding.

Based on the above, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for migraines on a direct or secondary basis.  

Duties to notify and to assist

When addressing the merits of the Veteran's claims on appeal, the 
Board is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in July and August 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The RO obtained 
VA and Army treatment records and the Veteran provided private 
treatment records.  The Veteran was afforded a VA examination in 
May 2007.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, a VA psychiatric examination does not need to be 
obtained.  There has been no competent medical evidence relating 
the Veteran's psychiatric disorder to her service-connected low 
back disability, therefore the low threshold set in McLendon has 
not been met.

The appellant and her representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
assist has prejudiced her in the adjudication of her appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board 
has decided upon the merits of the appellant's appeal.  



ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


